This was an action of trespass to try title, brought by the appellant. In support of his title the plaintiff proposed to prove the execution and contents of deeds from Nicholas J. Moore to J.U. Payne, by a witness, and undertook to lay the common law predicate for the admission of such evidence by the affidavit of the plaintiff, which was substantially as follows:
"Affiant says that each and all of the aforesaid deeds were by him placed in the hands of Meade  Graham, his agents and attorneys, then residing in the county of Clay, Texas, for the purpose of registration in the counties where the lands are situated, and that none of them were ever returned to affiant by his said agents, but all of them have been lost; that he has been unable to find or procure the originals of said deeds, though he has applied to his said agents and attorneys therefor, and that he has made and caused diligent search to be made in the clerk's office of the County Court of said counties of Wilbarger and Wichita, therefor, and has caused the clerks of said counties to make search therefor in their said offices, and that he has failed to find or learn anything of said original deeds; that he has caused his said agents to make search therefor among the papers and documents in their keeping and in the places where they preserved such documents, and they have failed to find such originals; and that he has caused search and inquiry by his grantor Payne to be made therefor, as well as in every place that said deeds were likely to be, and that he has been unable to learn anything thereof."
In connection with said affidavit the record contains the testimony of a witness sufficient, if it had been admitted, to establish the execution and contents of the lost deeds. The record also shows that at the time of the trial Meade, one of the agents of the plaintiff referred to in his affidavit, was living at Fort Worth, in this State. The evidence was excluded.
The proof of the loss of the original is addressed to the court, and not to the jury. "In general the party is expected to show that he has in good faith exhausted, in a reasonable degree, all the sources of information and means of discovery which the nature of the case would naturally suggest, and which accessible to him. It should be recollected that the object of the proof is merely to establish a reasonable presumption of the loss of the instrument; and that this is a preliminary inquiry addressed to the discretion of the judge." 1 Green. on Ev., sec. 558 This was the rule when parties were not permitted to testify upon the merits in their own behalf. Greenleaf further says with regard to the rule: "If it belonged to the custody of certain persons, or *Page 368 
is proved or may be presumed to have been in their possession, they must, in general, be called and sworn to account for it if they are within reach of the process of the court."
It would not be sufficient diligence for a party to fail to apply to its last custodian for a lost paper if he was accessible. The object of such an inquiry is to procure the instrument, and if not voluntarily delivered to him it would be the duty of the partly to avail himself of such process as the law furnishes for its production. But when the application is made, and especially when, as in this case, a search among the papers of the party who was last known to have possession of the deeds was made, we can see no good reason for bringing more than one witness to testify to the same facts. If circumstances existed to cast suspicion upon the veracity or good faith of the party the court might, as it could with regard to any other evidence, decline to believe the party and demand other evidence or rule against him. Ordinarily a party is not expected to summon as a witness one who declares. He knows nothing about the transaction. In this case there is nothing to suggest that the party could derive any advantage from the nonproduction of the original deeds, or that the agent of the plaintiff, who was last, known to be in possession of them, could have produced them or would have failed to corroborate the plaintiff if he had been produced as a witness.
In the absence of an inflexible rule that the loss of an instrument can not be established for the purpose of letting in evidence of its contents without the production of the testimony of the person who last had it in his custody, we think the predicate for the introduction of secondary evidence of the execution and contents of the lost deeds was sufficiently laid in this case.
It was said by this court in the case of Mays v. Moore,13 Tex. 88: "It is always a question addressed to the discretion of the court to determine whether the basis has been laid by proving the loss or destruction of a record to let in proof that such a record did once exist."
There are some other questions raised by the assignments of error and by the briefs of the attorneys, and still others suggested by the record, that we do not think it proper to now discuss. For the error of the court in excluding from the jury the evidence offered with regard to the execution and contents of the lost deeds, the judgment is reversed and the cause is remanded.
Reversed and remanded.
Delivered June 12, 1891.
J.E. Cooper, for appellees, argued a motion for rehearing. Motion transferred to Tyler Term and overruled. *Page 369